IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PHILLIP L. ADAMCZYK and               NOT FINAL UNTIL TIME EXPIRES TO
SUSAN C. ADAMCZYK,                    FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D14-1595
v.

THRIVENT FEDERAL CREDIT
UNION,

      Appellee.

_____________________________/

Opinion filed February 5, 2015.

An appeal from the Circuit Court for Bay County.
Thomas Roland Ellinor, Judge.

Terry P. Roberts of Law Office of Terry P. Roberts, Tallahassee, for Appellants.

Michelle Garcia Gilbert, Nicholas R. Cavallaro, and Collie L. Nolen of Gilbert
Garcia Group, P.A., Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.